               Case 1:18-cv-12312-KPF Document 8 Filed 01/07/19 Page 1 of 2
                    Case 1:18-cv-12312-KPF Document !0 Filed 01/03/19 Page 1 of 2


AO 440 (Rev. 0611 2) Summons in a Ctvtl Action


                                       UNITED STATES DISTRICT COURT
                                                                      for the
                                                          Southern District ofNew York

                                                                        )
                    LORD & TAYLOR LLC
                                                                        )
                                                                        )
                                                                        )
                             Plaintijf(s)
                                                                        )
                                                                        )
                                 v.
                                                                        )
                                                                                Civil Action No.
      GREAT AMERICAN INSURANCE COMPANY                                  )
                                                                        )
                                                                        )
                                                                         )
                            Defendant(s)                                 )

                                                        SUMMONS IN A CIVIL ACTION

To:   (Defendanl's name and address) Great American Insurance Company,
                                            301 E.   Fourth Street,
                                            Cincinatti, Ohio 45202




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)- you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Joshua Gold, Esq.
                                 Anderson Kill P.C.
                                 1251 Avenue of the Americas
                                 New York, New York 10020




        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                                   CLERK OF COURT

              1/3/2019                                                                       /s/ J. Gonzalez
Date:
                                                                                              Signa lure of Clerk or Deputy Clerk
                           Case 1:18-cv-12312-KPF Document 8 Filed 01/07/19 Page 2 of 2
                                                   UNITED STATES DISTRICT COURT
                                                             FOR THE
                                                  SOUTHERN DISTRICT OF NEW YORK
 LORD &TAYLOR LLC                                                                                                             CASE# 1 : 1 8-CV·1231 2-KPF

            PLAINTIFF(S)


            vs.

 GREAT AMERICAN INSURANCE COMPANY                                                                                             AFFIDAVIT OF SERVICE

            DEFENDANT(S)



           STATE OF OHIO
                                                           ss.
          COUNTY OF HAMILTON                               )

                                              To:       GREAT AMERICAN INSURANCE COMPANY
                                                               30 1 E. FOURTH STREET
                                    j   ·1                     CINCINNATI, OH 45202

             8r~ H~QJ) na~ ia              PERSONALLy APPEARED BEFORE ME, WHO BEING FIRST DULY
          SWORN, SAYS THAT HE SERVED A COPY OF THE SUMMON~RULE 7.1 STATEMENT; CIVIL COVER SHEET;
          COMPLAINT UPON THE ABOVE NAMED PARTY ON THE   J.l  DAY OF  3'Q.n~ , 20J9_, AT
          APPROXIMATELY    ~:57      M.      P·
( )       BY DELIVERING TO AND LEAVING WITH THE NOTICED PARTY PERSONALLY;
( )       BY DELIVERING TO AND LEAVING WITH - - - - - - - - - - - - - - - - - • A PERSON OF DISCRETION
           RESIDING AT THE RESIDENCE OF THE SAID NOTICED PARTY;
( )       BY DELIVERING AND LEAVING W I T H - - - - - - - - - - - - - - - - - - · THE REGISTERED AGENT
           FOR THE NOTICED PARTY;                                                        I                                 _1
          BY DELIVERING AND LEAVING WITH _         _,S....._h"'-'e=h"'-'~""i~'lf""--'-&,........,~:....::.~~.,71_L___,e,JF"":;....::~~,.._~Vm:..u.o&n""-'-f.____ , AN EMPLOYEE OF THE
          BUSINESS LISTED FOR THE NOTICED PARTY, AUTHORIZED TO ACCEPT SERVICE, IN ABSENCE OF PARTIES LISTED FOR SERVICE
          ON CIVIL ACTION SUMMONS (SEE NOTES BELOW)

( )       BY POSTING A COPY OF SAID ABOVE REFERENCED DOCUMENTS AT / W I T H - - - - - - - - - - - - - - - -
          _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ONTHE _ _ _ DAYOF _ _ _ _ _ _ _ ,20_,AT

          APPROXIMATELY _ _ _ _ _M.

( )        SERVICE NOT OBTAINED (PLEASE SEE NOTES BELOW)
(NOTES)




                                                                           SERVICE DATE:            _..;._J_""....:.'f_-f'-'1_ _ TIME: ___,'2=.:.....'5::....:.7-:;P:.#.:..!.'117£..L.._
( )       DESCRIPTION:
                  SEX:                  MALE               LFEMALE
                  SKIN:           \f WHITE                 _BLACK                        YELLOW                                 BROWN                           RED
                  HAIR:             _   BLACK              _BROWN                      LBLONDE                                  GRAY                            RED                        BALD
                  AG~                    1&20              _21-35                              36-50                 7.5t-65                           _65+
                  HEIGHT:

            g}i;r,lii~LBS
                                  _UNDER 5'                _5'-5'3"
                                                           _100-130                    z-:1.   5'4"-5'8"
                                                                                               131·160
                                                                                                                        5'9"-6'
                                                                                                                                161·200
                                                                                                                                                         6'+
                                                                                                                                                       __ >200LBS



                                                                  SWORN TO BEFORE ME THIS                            L/ J!l DAY OF
          PROCESS SERVER                                                   -:s~nUAX~                                          . 2o.li__.

                                                                            ~~
          LITIGATION SUPPORT SERVICES
          81 7 MAIN STREET. SUITE 400
          CINCINNATI, OHIO 45202-2153
